Order entered November 10, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00184-CR

                          VICTOR RENARD BROWN, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F14-76504-M

                                         ORDER
       The Court DENIES appellant’s pro se motion for extension of time to file brief. The

Court notified appellant by letter dated August 10, 2015 that the deadline for filing a pro se

response to the Anders brief filed in this case was October 8, 2015. This case is set for

submission on November 24, 2015.

       We ORDER the Clerk of the Court to send a copy of this order to Victor Renard Brown,

TDCJ No. 01977507, Bradshaw Unit, P.O. Box 9000, Henderson, Texas, 75653.




                                                    /s/   ROBERT M. FILLMORE
                                                          PRESIDING JUSTICE